Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) cellulose filaments the same as those passed upon in Abstract 37230 at 60 percent under paragraph 31; (2) embroidered .hats at 75 percent under paragraph 1430, Pustet v. United States (13 Ct. Cust. Appls. 530, T. D. 41396) followed; (3) artificial flowers similar to those the subject of Robinson-Goodman v. United States (17 C. C. P. A. 149, T. D. 43473) at 60 percent under paragraph 1419; (4) hats in chief value of silk at 60 percent under paragraph 1210; and (5) motifs in chief value of cellulose filaments similar to those the subject of Amberg v. United States (T. D. 46204) at 60 percent under paragraph 31.